2022 IL 127222



                                         IN THE
                                SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 127222)

                  In re JOHNATHAN T., a Minor (The People of the State of
                       Illinois, Appellee, v. Johnathan T., Appellant).


                              Opinion filed January 21, 2022.



        JUSTICE NEVILLE delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Garman, Theis, Michael J. Burke,
     Overstreet, and Carter concurred in the judgment and opinion.



                                         OPINION

¶1       Johnathan T. was adjudicated a delinquent minor under the Juvenile Court Act
     of 1987 (Act) (705 ILCS 405/5-701 (West 2018)) after he was found guilty of 10
     counts of the offense of aggravated criminal sexual assault (720 ILCS 5/11-
     1.30(b)(i) (West 2018)) in the circuit court of Massac County. Johnathan appealed
     his adjudication and argued that the circuit court failed to conduct an inquiry into
     his pro se claim of ineffective assistance of counsel. The appellate court affirmed.
     2021 IL App (5th) 200247, ¶ 53.

¶2      We granted Johnathan’s petition for leave to appeal in this court. Ill. S. Ct. R.
     315 (eff. Oct. 1, 2020). For the reasons that follow, we affirm the appellate court
     judgment in part and reverse the judgment in part.


¶3                                   I. BACKGROUND

¶4       As the factual background was fully disclosed in the appellate court’s decision,
     we will focus on the facts that are relevant to the issues presented in this court. In
     April 2018, the Massac County State’s Attorney filed a delinquency petition against
     Johnathan alleging that he committed 10 acts of aggravated criminal sexual assault
     against B.A.B., a minor who was seven years old at the time of the incidents, in
     violation of section 11-1.30(b)(i) of the Criminal Code of 2012 (Code). 720 ILCS
     5/11-1.30(b)(i) (West 2018).

¶5       The alleged acts occurred between August 1, 2017, and January 18, 2018, when
     Johnathan was 15 and 16 years old. Counts I through VII alleged that Johnathan
     committed acts of sexual penetration with B.A.B. by placing his penis in contact
     with B.A.B.’s anus. Counts VIII through X alleged that Johnathan committed acts
     of sexual penetration by placing his penis in contact with B.A.B.’s vagina. On
     November 15, 2019, the circuit court oversaw an adjudication hearing on the State’s
     petition.


¶6                                A. Circuit Court Decision

¶7       On December 4, 2019, the circuit court entered an order finding Johnathan
     guilty on all counts. Thereafter, the circuit court directed the probation department,
     pursuant to section 5-701 of the Act, to prepare a social investigation report (SIR)
     and ordered Johnathan to undergo a sex offender evaluation prior to a dispositional
     hearing. 705 ILCS 405/5-701 (West 2018) (social investigation report shall be
     prepared upon the order of the court). During the sex offender evaluation, the
     evaluator asked Johnathan, “What kind of job is your lawyer doing?” Johnathan
     responded, “We don’t talk. I’m never prepared for the stand. He does not answer




                                             -2-
       calls.” The sex offender evaluation, which included Johnathan’s answer to the
       evaluator’s question about his attorney, and the SIR were filed and reviewed by the
       circuit court prior to the dispositional hearing.

¶8         In August 2020, the circuit court conducted the dispositional hearing. At the
       conclusion of the hearing, the court found that it was in the best interest of
       Johnathan and the public that Johnathan be made a ward of the court. The court
       found that probation would depreciate the seriousness of the offenses and would
       not serve the best interests of Johnathan and the public. The court stated as follows:

          “Based upon the social investigation report and the sex offender report, I think
          the Department of Juvenile Justice is the least restrictive alternative based on
          the evidence, and his secure confinement is necessary based upon services in
          the Department of Juvenile Justice which will meet his individualized needs,
          his criminal background, physical, mental, emotional help, where reasonable
          efforts have been made to prevent, to eliminate, the need for removal from the
          home is in his best interest.”

¶9         The circuit court sentenced Johnathan to the Department of Juvenile Justice for
       an intermediate period not to exceed his twenty-first birthday. Johnathan appealed
       the adjudication of delinquency and his sentence.


¶ 10                               B. Appellate Court Decision

¶ 11       On appeal, Johnathan argued that the circuit court erred because it did not
       conduct a preliminary inquiry pursuant to People v. Krankel, 102 Ill. 2d 181 (1984),
       regarding his pro se claim of ineffective assistance of counsel. The appellate court
       explained that in Krankel this court established a procedure that circuit courts must
       follow when a defendant makes a pro se, posttrial claim of ineffective assistance of
       counsel. 2021 IL App (5th) 200247, ¶ 18.

¶ 12       First, the appellate court observed that it had to address the threshold question
       of whether the Krankel procedure applies in juvenile delinquency proceedings. Id.
       ¶ 22. The appellate court relied on In re T.R., 2019 IL App (4th) 190051, ¶ 29,
       where the court observed that the purpose of Krankel applies equally to juvenile
       delinquency cases and that juveniles who have been adjudicated delinquent have a




                                               -3-
       very limited opportunity to raise ineffective assistance of counsel claims. 2021 IL
       App (5th) 200247, ¶ 23. The appellate court agreed with the T.R. court’s analysis.
       Id. ¶ 24.

¶ 13        The appellate court recognized that, although juvenile delinquency proceedings
       are civil in nature, minors in delinquency proceedings have a constitutional right to
       effective assistance of counsel. Id. The court noted that in People v. Austin M., 2012
       IL 111194, ¶ 76, this court stated that, “[w]ith the exception of the right to a jury
       trial, the fourteenth amendment to the United States Constitution extends to
       delinquent minors all of the basic rights enjoyed by criminal defendants.” See 2021
       IL App (5th) 200247, ¶ 24. Accordingly, the appellate court found no basis to
       exclude this court’s Krankel procedure from being applied in delinquency
       proceedings. Id.

¶ 14       Second, the appellate court had to determine whether Johnathan’s statement in
       the SIR should have triggered a Krankel inquiry. The appellate court observed that
       this court, in People v. Moore, 207 Ill. 2d 68, 79 (2003), held that to trigger the
       Krankel procedure a defendant must bring his or her claim to the trial court’s
       attention. 2021 IL App (5th) 200247, ¶ 52. The appellate court determined that
       Johnathan’s answering a question during the sex offender evaluation with
       statements about his attorney did not constitute bringing a claim to the circuit
       court’s attention. Id.

¶ 15       The appellate court then clarified that its holding was not that statements in a
       sex offender evaluation can never trigger Krankel. Id. ¶ 53. The court found that
       considering the vagueness of Johnathan’s statements, together with the context in
       which Johnathan made the statements, it could not fault the circuit court for failing
       to conduct a Krankel inquiry. Id. The court specifically stated that

          “[n]othing in the record suggests that by answering the social worker’s question
          Johnathan T. was attempting to bring complaints about his attorney specifically
          to the circuit court’s attention, and the circuit court would not have been
          expected to discern a Krankel complaint, as the report was not designed to elicit
          such information.” Id.

¶ 16       The appellate court held that Johnathan’s vague statements made during the sex
       offender evaluation, without more, were insufficient to trigger a Krankel inquiry.




                                               -4-
       Id. Finally, the appellate court rejected Johnathan’s argument that the State failed
       to prove he was guilty of aggravated criminal sexual assault as alleged in count I.
       Id. ¶ 55.


¶ 17                                     II. ANALYSIS

¶ 18      Before this court, Johnathan argues that the circuit court erred when it failed to
       conduct a preliminary Krankel inquiry. Johnathan contends that the Krankel
       procedure should apply in juvenile delinquency proceedings. Johnathan also
       contends that he made a clear claim of ineffective assistance of counsel when he
       answered the evaluator’s question in the sex offender evaluation regarding his
       counsel’s performance by stating, “We don’t talk. I’m never prepared for the stand.
       He does not answer calls.”

¶ 19       The State agrees that the Krankel procedure should apply in juvenile
       delinquency proceedings. However, the State argues that the Krankel procedure is
       inapplicable here because Johnathan had retained counsel. Alternatively, the State
       argues that Johnathan’s statement in response to the evaluator’s question did not
       trigger the circuit court’s obligation to conduct a preliminary inquiry. According to
       the State, the circuit court was not made aware of Johnathan’s ineffectiveness of
       counsel claim because it was in the sex offender evaluation and was nothing more
       than a general complaint.


¶ 20                                 A. Standard of Review

¶ 21       Whether the Krankel procedure applies to juvenile delinquency proceedings
       presents a question of law that is reviewed de novo. People v. Custer, 2019 IL
       123339, ¶ 25; People v. Taylor, 237 Ill. 2d 68, 75 (2010). Whether a pro se
       juvenile’s claim of ineffective assistance of counsel memorialized in a court-
       ordered SIR triggered the circuit court’s duty to conduct a preliminary Krankel
       inquiry is also a question of law that is reviewed de novo. Custer, 2019 IL 123339,
       ¶ 25.




                                               -5-
¶ 22                             B. Preliminary Krankel Inquiry

¶ 23       The common-law procedure that has developed from this court’s decision in
       Krankel governs a pro se posttrial claim alleging ineffectiveness of counsel. People
       v. Jackson, 2020 IL 124112, ¶ 95 (citing People v. Roddis, 2020 IL 124352, ¶ 34,
       and People v. Patrick, 2011 IL 111666, ¶ 29). This procedure allows the trial court
       to decide whether independent counsel is necessary to argue a defendant’s pro se
       posttrial ineffective assistance claims at a full Krankel hearing. Patrick, 2011 IL
       111666, ¶ 39; Moore, 207 Ill. 2d at 77-78. It is intended to promote consideration
       of pro se ineffective assistance claims in the trial court, to create a record, and to
       limit issues on appeal. Patrick, 2011 IL 111666, ¶ 41; see Roddis, 2020 IL 124352,
       ¶ 34; People v. Jolly, 2014 IL 117142, ¶¶ 29, 38.

¶ 24       “The Krankel procedure ‘is triggered when a defendant raises a pro se posttrial
       claim of ineffective assistance of trial counsel.’ ” Jackson, 2020 IL 124112, ¶ 96
       (quoting Jolly, 2014 IL 117142, ¶ 29). A pro se defendant only has to bring his
       claim to the trial court’s attention. The defendant is not required to file a written
       motion in the trial court but may raise the issue orally or through a letter or note to
       the court. Id. (citing People v. Ayres, 2017 IL 120071, ¶ 11).


¶ 25                          C. The Krankel Procedure Applies in
                               Juvenile Delinquency Proceedings

¶ 26       In addressing Johnathan’s ineffective assistance of counsel claim, as the
       appellate court recognized, the first issue is whether this court’s Krankel procedure
       applies in juvenile delinquency proceedings. 2021 IL App (5th) 200247, ¶ 22.
       Krankel involved a pro se claim of ineffective assistance of counsel in a criminal
       proceeding. Krankel, 102 Ill. 2d at 187. Although juvenile delinquency proceedings
       are civil in nature (see In re Jonathon C.B., 2011 IL 107750, ¶ 96), minors in
       delinquency proceedings have a constitutional right to effective assistance of
       counsel (Austin M., 2012 IL 111194, ¶ 74).

¶ 27       In addition, section 5-170 of the Act, when discussing a minor’s right to counsel
       in a delinquency proceeding, provides as follows: “(b) In a judicial proceeding
       under this Article [(Article V, dealing with delinquent minors)], a minor may not
       waive the right to the assistance of counsel in his or her defense.” 705 ILCS 405/5-




                                                -6-
       170(b) (West 2018); Austin M., 2012 IL 111194, ¶ 72. “Thus, according to the plain
       language of the Act, a minor in a delinquency proceeding has a nonwaivable right
       to be represented by a defense attorney.” (Emphasis omitted.) Austin M., 2012 IL
       111194, ¶ 73.

¶ 28       The unconditional right to counsel and the effective assistance of counsel in
       delinquency proceedings was first recognized by the United States Supreme Court
       in In re Gault, 387 U.S. 1 (1967). Austin M., 2012 IL 111194, ¶¶ 73-74. Regarding
       a minor’s right to counsel, the Gault Court held:

          “A proceeding where the issue is whether the child will be found to be
          ‘delinquent’ and subjected to the loss of his liberty for years is comparable in
          seriousness to a felony prosecution. The juvenile needs the assistance of counsel
          to cope with problems of law, to make skilled inquiry into the facts, to insist
          upon regularity of the proceedings, and to ascertain whether he has a defense
          and to prepare and submit it. The child ‘requires the guiding hand of counsel at
          every step in the proceedings against him.’ ” Gault, 387 U.S. at 36 (quoting
          Powell v. Alabama, 287 U.S. 45, 69 (1932)).

¶ 29       In Austin M. this court made clear that “a juvenile’s right to counsel in a
       delinquency proceeding is firmly anchored in both due process and our statutory
       scheme.” Austin M., 2012 IL 111194, ¶ 76; see Gault, 387 U.S. at 30-31, 33, 41,
       51, 55.

          “Moreover, since Gault, the need for zealous advocacy to vindicate the
          constitutional rights of minors in delinquency proceedings has become even
          greater. With the Juvenile Justice Reform Provisions of 1998, along with a
          number of other amendments to the Juvenile Court Act since 1999, our
          legislature has transformed the Act, making juvenile delinquency proceedings
          more akin to criminal prosecutions.” Austin M., 2012 IL 111194, ¶ 76.

       See also People v. Taylor, 221 Ill. 2d 157, 165 (2006). “Although rehabilitation is
       still an important goal of delinquency proceedings, they have become more punitive
       and less confidential.” Austin M., 2012 IL 111194, ¶ 76; Taylor, 221 Ill. 2d at 167
       (finding that the 1998 revisions to the Act “represent[ ] a fundamental shift from
       the singular goal of rehabilitation to include the overriding concerns of protecting




                                              -7-
       the public and holding juvenile offenders accountable for violations of the law”
       (citing In re A.G., 195 Ill. 2d 313, 317 (2001))).

¶ 30       Moreover, this court recognizes that those minors who are found delinquent
       may be subject to serious, life-altering consequences. Austin M., 2012 IL 111194,
       ¶ 76. In Jonathon C.B., 2011 IL 107750, ¶¶ 88, 101-06, this court observed that
       minors adjudicated guilty for the commission of any felony offense must provide a
       DNA sample to the Illinois Department of State Police, pursuant to section 5-4-
       3(a)(3.5) of the Unified Code of Corrections (730 ILCS 5/5-4-3(a)(3.5) (West
       2006)). Further, the collateral consequences faced by juveniles under the Act,
       which lessened confidentiality, have been amended to permit the public access to
       the personal information of juveniles adjudicated guilty of first degree murder,
       attempted first degree murder, aggravated criminal sexual assault, or criminal
       sexual assault. Jonathon C.B., 2011 IL 107750, ¶ 88 (citing 705 ILCS 405/5-
       901(5)(a) (West 2006)). Juveniles adjudicated guilty of a criminal sexual offense
       also are required to register under the Sex Offender Registration Act (730 ILCS
       150/1 et seq. (West 2006)). Jonathon C.B., 2011 IL 107750, ¶ 88.

¶ 31       Furthermore, juveniles do not have the right to file postconviction petitions
       because the Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2018))
       does not apply to delinquent minors who are neither convicted nor imprisoned. See
       Taylor, 221 Ill. 2d at 168-69; T.R., 2019 IL App (4th) 190051, ¶¶ 29, 31; In re
       Alonzo O., 2015 IL App (4th) 150308, ¶ 30. Thus, juveniles are without access to
       collateral review of their claims of ineffective assistance of counsel.

¶ 32       Considering the above, it is evident that due process and the Act require that
       juveniles in delinquency proceedings claiming ineffective assistance of counsel
       have available to them a preliminary Krankel inquiry. Consequently, we agree with
       the appellate court and hold that the Krankel procedure applies in juvenile
       delinquency proceedings. 2021 IL App (5th) 200247, ¶¶ 21-24.


¶ 33                          D. The Krankel Procedure Applies to
                                       Retained Counsel

¶ 34       We now address the State’s contention that a preliminary Krankel inquiry was
       not required in this case because the narrow purpose of Krankel, allowing the circuit




                                               -8-
       court to decide whether to appoint independent counsel, is inapplicable where
       Johnathan had retained counsel. The State relies on People v. Pecoraro, 144 Ill. 2d
       1, 15 (1991), for the proposition that the court cannot interfere with the relationship
       between Johnathan and his retained counsel. In addition, the State argues that
       Johnathan gave no indication to the court that he was seeking to retain new counsel
       or desired to be appointed counsel.

¶ 35      In Pecoraro, the adult criminal defendant filed posttrial motions, both pro se
       and through his counsel, alleging ineffective assistance of counsel, and the trial
       court denied the motions. Id. at 14-15. On appeal, the defendant argued that, under
       Krankel, the trial court should have appointed independent counsel to argue his
       motions alleging ineffective assistance. Id. at 14. This court distinguished Krankel
       and held that it did not apply, stating:

          “Unlike Krankel, where defendant was represented by an appointed public
          defender at both trial and post-trial motions, defendant Pecoraro retained
          private counsel to represent him at trial and in post-trial motions. It was not
          within the trial court’s rubric of authority to advise or exercise any influence or
          control over the selection of counsel by defendant, who was able to, and did,
          choose counsel on his own accord. [Citation.] Moreover, the trial judge could
          not force defendant to retain counsel other than that chosen by defendant.
          [Citation.] Defendant and his counsel were the only parties who could have
          altered their attorney-client relationship. Defendant could have retained other
          counsel to represent him prior to the hearing of his post-trial motions.” Id. at
          15.

¶ 36       This court concluded, “Krankel is a fairly fact-specific case, and the
       circumstances in the case at hand, where defendant retained his own private counsel
       and did not request that he be represented by other counsel, do not warrant the
       application of Krankel.” Id.

¶ 37       In the years since Pecoraro, the appellate court districts have reached
       conflicting conclusions about the scope of its apparent holding and have held that
       the Krankel procedure does not apply or does not fully apply to private counsel.
       Compare People v. Shaw, 351 Ill. App. 3d 1087, 1092 (4th Dist. 2004) (Krankel
       does not apply to private counsel), with People v. Willis, 2013 IL App (1st) 110233,
       ¶ 71 (applying Krankel where the defendant was represented by private counsel),



                                                -9-
       and People v. Johnson, 227 Ill. App. 3d 800, 810 (1st Dist. 1992) (rejecting that
       under Pecoraro, because defendant retained counsel, he could not have new
       counsel appointed for him).

¶ 38       We find the special concurrence in Taylor, 237 Ill. 2d at 78-81 (Burke, J.,
       specially concurring), to be persuasive. In Taylor, Justice Burke’s special
       concurrence recognized that the majority assumed, without deciding, that Krankel
       applied to privately retained counsel since it addressed the merits of defendant’s
       claim on a factual basis. The special concurrence stated that, “rather than simply
       assuming that Krankel applies to privately retained counsel, I would address the
       conflict in the appellate court and clarify our holding in Pecoraro.” Id. at 78.

¶ 39       The special concurrence further noted that to read Pecoraro as distinguishing
       between appointed and retained counsel would create a conflict with Cuyler v.
       Sullivan, 446 U.S. 335 (1980). Taylor, 237 Ill. 2d at 79. In Sullivan, involving a
       federal habeas corpus claim, the respondent alleged ineffective assistance of
       counsel based on conflicts of interest arising from privately retained counsel’s
       representation of multiple defendants. Sullivan, 446 U.S. at 342. The petitioners
       argued, in response, that the alleged failings of retained counsel could not provide
       the basis for a writ of habeas corpus. Id. The Court rejected this argument:

              “A proper respect for the Sixth Amendment disarms petitioner[s’]
          contention that defendants who retain their own lawyers are entitled to less
          protection than defendants for whom the State appoints counsel. We may
          assume with confidence that most counsel, whether retained or appointed, will
          protect the rights of an accused. But experience teaches that, in some cases,
          retained counsel will not provide adequate representation. The vital guarantee
          of the Sixth Amendment would stand for little if the often uninformed decision
          to retain a particular lawyer could reduce or forfeit the defendant’s entitlement
          to constitutional protection. Since the State’s conduct of a criminal trial itself
          implicates the State in the defendant’s conviction, we see no basis for drawing
          a distinction between retained and appointed counsel that would deny equal
          justice to defendants who must choose their own lawyers.” Id. at 344-45.

¶ 40      The Taylor special concurrence reasoned:




                                              - 10 -
          “To read Pecoraro as prohibiting a Krankel inquiry simply because counsel was
          retained would conflict with Supreme Court authority and would be a violation
          of the sixth amendment right to effective assistance of counsel. Accordingly, I
          would resolve the conflict in the appellate court by clarifying that Pecoraro
          does not stand for the proposition that Krankel only applies to appointed
          counsel.” Taylor, 237 Ill. 2d at 81.

       We agree.

¶ 41       In addition, we find the State’s reliance on Pecoraro is misplaced because its
       facts are distinguishable from the facts here. In Pecoraro the court held a full
       hearing into the adult defendant’s pro se claims of ineffective assistance of retained
       counsel. Pecoraro, 144 Ill. 2d at 14. Here, the court did not conduct any inquiry
       into Johnathan’s pro se claims.

¶ 42       The State also argues that a preliminary inquiry was not necessary because
       Krankel was designed to remedy a problem faced only by defendants who are
       appointed counsel, as the Krankel remedy of replacing counsel is already available
       to a defendant who retains counsel. In addition, the State maintains that a circuit
       court cannot replace privately retained counsel.

¶ 43       We observe that the purpose of the Krankel procedure is to establish a factual
       basis of the defendant’s pro se claim of ineffective assistance of counsel, to create
       a record, and to limit the issues on appeal. Ayres, 2017 IL 120071, ¶¶ 13, 24 (noting
       a Krankel proceeding is necessary to facilitate the trial court’s full consideration of
       a defendant’s pro se claim and thereby potentially limit issues on appeal); Moore,
       207 Ill. 2d at 79. The Krankel procedure is not designed to solely remedy problems
       faced by indigent defendants. The trial court first determines if there is possible
       merit to the pro se claim and then may inquire whether defendant needs new
       counsel appointed or can retain new counsel. Roddis, 2020 IL 124352, ¶ 35;
       Krankel, 102 Ill. 2d at 187-89. In the evaluation of a claim of ineffective assistance
       of counsel, no distinction is made between court-appointed counsel and privately
       retained counsel. People v. Royse, 99 Ill. 2d 163, 169 (1983) (finding that the same
       standard of competency should be applied to retained and appointed counsel);
       People v. Johnson, 227 Ill. App. 3d 800, 810 (1992) (citing McCoy v. Court of
       Appeals, 486 U.S. 429, 438 (1988)). Moreover, it is equally inappropriate for
       retained counsel to argue his incompetence at a posttrial hearing as it is for



                                               - 11 -
       appointed counsel. See Moore, 207 Ill. 2d at 78; Pecoraro, 144 Ill. 2d at 23 (Clark,
       J., dissenting) (citing People v. Nitz, 143 Ill. 2d 82, 134-35 (1991)). Consequently,
       the intent of a preliminary Krankel inquiry, allowing the trial court to decide
       whether there has been neglect on the part of counsel, is served whether counsel
       had been retained or appointed. Jackson, 2020 IL 124112, ¶ 95; Ayres, 2017 IL
       120071, ¶ 24; Patrick, 2011 IL 111666, ¶ 39.

¶ 44        Furthermore, we find Johnathan’s situation distinct from adult criminal
       defendants who hire their own attorneys. Johnathan’s attorney was hired by his
       father. Additionally, Johnathan’s status as a juvenile, with limited financial
       resources and limited experience in criminal and juvenile delinquency proceedings,
       made him unaware, like adult criminal defendants, of the need to request
       appointment of new counsel. See Gault, 387 U.S. at 36; Austin M., 2012 IL 111194,
       ¶ 76 (finding that, since Gault, the need for zealous advocacy to vindicate the
       constitutional rights of minors in delinquency proceedings has become even
       greater); Willis, 2013 IL App (1st) 110233, ¶ 70 (finding that the defendant was a
       minor at the time of trial and could not reasonably be expected to raise the issue of
       trial counsel’s ineffectiveness on his own and that a juvenile would be expected to
       be more at the mercy of counsel than an adult and less likely to be cognizant and
       aware of his legal rights). Accordingly, we find that the Krankel procedure applies
       equally to retained and appointed counsel.


¶ 45                  E. Johnathan’s Statements in the Sex Offender Evaluation
                      Memorialized in the SIR Gave Notice to the Court of His
                       Clear Claim of Ineffective Assistance of Counsel

¶ 46       In the alternative, the State argues that Johnathan was not entitled to a
       preliminary Krankel inquiry because his vague allegations of ineffective assistance
       of counsel were insufficient to alert the circuit court to his claim. The State
       maintains that Johnathan’s statements did not provide detail sufficient to imply the
       invocation of a violation of his right to effective assistance of counsel. According
       to the State, the statements made in response to the evaluator’s question during the
       sex offender risk evaluation were nothing more than a general complaint. We
       disagree.




                                              - 12 -
¶ 47       This court has found that when a defendant brings a clear claim asserting
       ineffective assistance of counsel, either orally or in writing, this is sufficient to
       trigger the circuit court’s duty to conduct a preliminary Krankel inquiry. Jackson,
       2020 IL 124112, ¶ 96; Ayres, 2017 IL 120071, ¶ 18. Such a ruling comports with
       our post-Krankel jurisprudence. Jackson, 2020 IL 124112, ¶ 96; Moore, 207 Ill. 2d
       at 79 (finding that a pro se defendant is not required to do any more than bring his
       or her claim to the trial court’s attention); Taylor, 237 Ill. 2d at 76 (same).

¶ 48        We recognize that in a juvenile delinquency proceeding, instead of a
       presentence investigation report (PSI), the Act requires that the probation
       department prepare an SIR. 705 ILCS 405/5-620, 5-701 (West 2018). Section 5-
       701 of the Act provides that any minor found to be guilty of a sex offense shall be
       required as part of the social investigation to submit to an evaluation. Id. § 5-701.
       Section 1910.130(b) of Title 20 of the Illinois Administrative Code provides that
       the purposes of the sex offender evaluation are as follows: (1) to assess overall risk
       to the community; (2) to provide protection for victims and potential victims; (3) to
       provide a written clinical summary of the juvenile’s strengths, risks, and deficits,
       including any and all comorbid conditions or developmental disorders; (4) to
       identify and document treatment and developmental needs; (5) to determine
       amenability for treatment; (6) to identify individual differences, potential barriers
       to treatment, and static and dynamic risk factors; (7) to make recommendations for
       the management and supervision of the juvenile; and (8) to provide information that
       can help identify the type and intensity of community-based treatment or the need
       for a more restrictive setting. 20 Ill. Adm. Code 1910.130(b) (2009). The evaluation
       of a juvenile sex offender includes the presentence and postadjudication reports. 20
       Ill. Adm. Code 1910.140(b) (2009). The evaluation focuses on dangerousness, risk,
       placement, and amenability to treatment. Id. We acknowledge that the focus of
       these reports and evaluations does not specifically include screening for
       ineffectiveness of counsel claims. However, because a defendant need only bring
       the claim to the attention of the circuit court, we agree with the appellate court that
       claims of ineffective assistance of counsel can be found in the sex offender
       evaluation. See 2021 IL App (5th) 200247, ¶ 53.

¶ 49       We find analogous the PSI required in adult criminal proceedings. 730 ILCS
       5/5-3-1 (West 2018). The purpose of the requirement of a PSI “ ‘is to insure that
       the trial judge will have all necessary information concerning the defendant before




                                               - 13 -
       sentence is imposed.’ ” People v. Harris, 105 Ill. 2d 290, 299 (1985) (quoting
       People v. Youngbey, 82 Ill. 2d 556, 564 (1980)). Pursuant to section 5-3-2(a) of the
       Unified Code of Corrections (730 ILCS 5/5-3-2(a) (West 2018)), the PSI sets forth
       the defendant’s history of delinquency and criminality, physical and mental history
       and condition, family situation and background, education, and occupation and
       information regarding special resources within the community which might be
       available to assist the defendant’s rehabilitation. Of note is that the PSI is to be
       presented to and considered by the court. Id. § 5-3-1. The focus of the PSI does not
       specifically include screening for an ineffectiveness claim, but courts have found
       such a claim in a PSI.

¶ 50       In People v. Craig, 2020 IL App (2d) 170679, ¶ 18, the State argued that the
       claim of ineffective assistance of counsel was not properly presented to the court,
       as the “ ‘statements were buried in the text of a PSI report prepared by court
       services, not defendant.’ ” The appellate court determined that the “PSI was
       prepared by court services, but the statements at issue were unquestionably those
       of defendant and, as noted, made a clear claim of ineffectiveness. Moreover, a PSI
       is prepared for the court, and the court is required to consider it.” (Emphasis
       omitted.) Id. The appellate court observed that the record made clear that the trial
       court read the PSI. Id. “Given that the court read the allegations of ineffectiveness,
       which were made by defendant to a court employee for inclusion in a report
       prepared specifically for the court, an inquiry under Krankel was warranted.” Id.;
       People v. Sherman, 2020 IL App (1st) 172162, ¶¶ 42-44 (finding that defendant’s
       ineffectiveness claim in a PSI, intended to be read by the trial court, triggered a
       Krankel inquiry).

¶ 51       Similarly, the sex offender evaluation and the SIR were required by the Act
       (705 ILCS 405/5-701) (West 2018)) and requested by the circuit court, the
       statements were made by Johnathan to a court employee for inclusion in the reports,
       and the record makes clear that the circuit court read the reports.

¶ 52       In addition, we find Justice Wharton’s dissent in People v. Banks, 2021 IL App
       (5th) 190129-U, ¶¶ 29-30 (Wharton, J., dissenting), to be persuasive. Justice
       Wharton disagreed with the majority’s conclusion that the defendant did not present
       the trial court with a clear claim of ineffective assistance of counsel because the
       defendant indicated in his statements that counsel failed to do something the




                                               - 14 -
       defendant alleges could have led to exculpatory evidence. Id. ¶ 29. The dissent
       believed that this was adequate to trigger the court’s duty to conduct a preliminary
       Krankel inquiry. Id.

¶ 53      The dissent observed as follows:

              “The majority correctly notes that a trial court’s duty to conduct a
          preliminary inquiry under Krankel is only triggered when the defendant clearly
          raises the issue of counsel’s performance with the court. [Citation.] In
          determining whether this standard has been met, we must not elevate form over
          substance. [Citation.] Thus, a defendant does not need to explicitly label his
          claim as one of ineffective assistance of counsel. [Citation.] Similarly, I do not
          believe it is necessary for a defendant to explicitly state he is dissatisfied with
          counsel’s performance. Rather, I believe it is sufficient for a defendant to alert
          the court that counsel failed to do something that should have been done.” Id.
          ¶ 30.

       We agree.

¶ 54       Johnathan clearly stated that his attorney was not doing something that he
       should have been doing. A juvenile in a juvenile delinquency proceeding need do
       nothing more than bring his pro se claim to the attention of the court. See Jackson,
       2020 IL 124112, ¶ 96; Ayres, 2017 IL 120071, ¶ 11. Johnathan did so. Thus, a
       preliminary Krankel inquiry was warranted. See Patrick, 2011 IL 111666, ¶ 43.
       Accordingly, the circuit court erred in failing to conduct any inquiry into the factual
       basis of Johnathan’s allegations.


¶ 55                                    III. CONCLUSION

¶ 56       In sum, we find that the Krankel procedure applies in juvenile delinquency
       proceedings. Considering the purpose of the Krankel procedure, we find that it
       applies equally to retained and appointed counsel. We also find that Johnathan’s
       statements in the sex offender evaluation were a clear claim of ineffective
       assistance of counsel and, once memorialized in the SIR and tendered to the court,
       gave notice to the court that triggered a Krankel inquiry. Accordingly, we hold that
       the circuit court erred in not conducting a preliminary Krankel inquiry.




                                               - 15 -
¶ 57       Consequently, we affirm the judgment of the appellate court in part and reverse
       the judgment in part. We reverse the judgment of the circuit court and remand to
       the circuit court with directions to conduct a preliminary Krankel inquiry.


¶ 58      Appellate court judgment affirmed in part and reversed in part.

¶ 59      Circuit court judgment reversed.

¶ 60      Cause remanded with directions.




                                             - 16 -